DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Examiner notes that the instant application uses the term “seam” in an unusual way. Ordinarily a seam would be understood to join two parts such that the two parts are not moving relative to each other at the seam (E.g. a seam between two pieces of sheet metal, or a seam joining two pieces of fabric together.). In the instant application though, the term “seam” is used to refer to location(s) along which two parts which move relative to each other including moving relative to each other at the “seam”. The Examiner further notes that while the disclosure indicates that in some embodiments of the instant application the seam may appear “relatively seamless” and may be constructed where an outer surface of the input link is coplanar with an outer surface of the output link, the instant application strongly implies these features are not required of all seams in all embodiments. (see para. [0032] of the instant application)). The implicit definition of the term “seam” is broader than its ordinary meaning, and will be taken to encompass the area(s) at or near which two parts are joined together, in contact with one another, or close to being in contact with one another, regardless of whether the parts in question are permanently fixed relative to each other or move relative to each other, and regardless of whether that relative movement, if any, occurs at the area(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recites the limitation "the joint seam".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “The robot of claim 7, wherein the length of the loop equal half of a total range of motion for the output link to rotate about the longitudinal axis of the output link relative to the input link.” Claim 9 depends upon claim 7, which recites, inter alia, “wherein a length of the loop corresponds to a range of motion for the output link to rotate about the longitudinal axis of the output link relative to the input link.” There is insufficient antecedent basis for this limitation - “the length of the loop equal half of a total range for the output link to rotate about the longitudinal axis of the output link relative to the input link”- in the claim. There is “a length of the loop [corresponding] to a range of motion for the output link to rotate about the longitudinal axis of the output link relative to the input link” recited in claim 7; however the loop claimed in claim 9 cannot be the same loop as the loop claimed in claim 8 since it appears by definition to be half the length of the loop claimed in claim 7. Furthermore, claim 9 does not stipulate what “the length of the loop equal half of a total range for the output link to rotate about the longitudinal axis of the output link relative to the input link” is. If the word “is” is missing from claim 9 between “loop” and “equal”, that limitation would still not logical sense since the loop cannot be both a length and half that same length at the same time.
partially” in claim 21 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how two portions can partially coaxially align. Either two axes are coaxial - i.e. the axes coincide with each other such that all points are in common, or they are not coaxial - i.e. the axes either do not overlap or they do intersect but only at a single point and not at every point. For the purposes of further examination on the merits, at least partially coaxially align will be taken to include being approximately coaxial - e.g. two portions almost being coaxial but not quite because there’s a slight angle between their axes.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 9-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Truninger (US Patent 4,427,170).
Re claim 1
Truninger discloses:
A robot (C1/L65 - a crane may reasonably be considered a robot) comprising:

an output link (2) coupled to the input link at an inline twist joint (Figs. 1-3), the output link configured to rotate about a longitudinal axis of the output link relative to the input link (C2/L20-30);
and a wire routing (9) traversing the inline twist joint coupling the input link and the output link, the wire routing comprising an input link section (including portion of 9 at 10 in Fig. 1), an output link section (including 9c), and an omega section (including a portion of 9 above 12 in Fig. 1),
wherein a first position of the wire routing coaxially aligns at a start of the omega section on the input link with a second position of the wire routing at an end of the omega section on an output link (Fig. 3; during at least one rotatable position of 1 relative to 2, the wire running out of 11 (which is linear as seen in Fig. 1 around 10) will have its axis aligned with the position of the wire around and/or above 12. The Examiner notes that the claim as written requires the first position and the second position are coaxial, but does require the wire at the first position itself be coaxial with the wire at the second position. Under BRI, while a wire at a given position may only have one axis per se (along the length of the wire), the position itself has an infinite number of axes passing through it.)

Truninger as modified above further suggests:
Re claim 2. The robot of claim 1, further comprising a wire routing guide (11 and 12 in Fig. 3 jointly make up the wire routing guide) coaxially aligning (See rejection of claim 1 above) the first position of the wire routing with the second position of the wire routing.
Re claim 3. The robot of claim 1, further comprising a manipulator arm (C1/L65 - a crane may reasonably be considered a manipulator arm) comprising the input link and the output link (See rejection of claim 1 above).
Re claim 5. The robot of claim 1, wherein the wire routing is seated in a recess (6) formed in the input link and the output link adjacent to the joint seam (Fig. 1).
Re claim 7. The robot of claim 1, wherein, in the omega section, the wire routing comprises at least one wire forming a loop, the loop comprises a first segment (including 9a), a second segment (including 9b), and a third segment (including 9c), and wherein a length of the loop corresponds to a range of motion for the output link to rotate about the longitudinal axis of the output link relative to the input link (C3/L57-62).
Re claim 9 (as best understood). The robot of claim 7, wherein the length of the loop equal half of a total range of motion for the output link to rotate about the longitudinal axis of the output link relative to the input link. (Figs. 1-3)
Re claim 10. The robot of claim 1, wherein the omega section comprises an apex (portion at 9b in Fig. 3) that aligns with a joint seam for the inline twist joint (See “claim interpretation” section hereinabove. The apex portion (at 9b) is located between parts 1, 2, and 4, and so is located at a joint seam joining the input link (1, 4,) with the output link (2)).

Re claim 11. A method comprising:
obtaining a wire configured to provide power or data (abstract - “power supply cable) to a component of a robotic manipulator, the robotic manipulator comprising an input link and an output link (see rejection of claim 1 above), the output link coupled to the input link at an inline twist joint, the output link configured to rotate about a longitudinal axis of the output link relative to the input link (see rejection of claim 1 above);
generating a wire routing for the wire by extending the wire across the inline twist joint coupling the input link and the output link, the wire routing comprising an input link section, an output link section, and an omega section (see rejection of claim 1 above); and
coaxially aligning a start of the omega section on the input link with a second position of the wire routing at an end of the omega section on an output link (see rejection of claim 1 above).
Re claim 12. A wire routing (See rejections above) comprising:
a first segment of a wire having a first length extending along a surface of an input link for a twist joint of a robot, the first length extending in a first direction parallel to a longitudinal axis of the input link; (See annotated Figs. 1-3 below)
a second segment of the wire comprising a first radius of curvature and having a second length, the first radius of curvature transitioning the second segment of the wire from the first direction parallel to the longitudinal axis of the input link to a second direction, the second direction orthogonal to the first direction, the second length extending in the second direction circumferentially around a portion of the input link; (See annotated Figs. 1-3 below)
a third segment of the wire comprising a second radius of curvature and having a third length, the second radius of curvature transitioning the third segment of the wire from the second direction to the first direction parallel to the longitudinal axis of the input link, the third length extending in the first direction across the twist joint to an output link for the twist joint; (See annotated Figs. 1-3 below)
a fourth segment of the wire comprising a third radius of curvature and having a fourth length, the third radius of curvature transitioning from the fourth segment of the wire from the first direction parallel to the longitudinal axis of the input link to a third direction opposite the second direction, the third direction orthogonal to the first direction, the fourth length extending in the third direction circumferentially around a respective portion of the output link; (See annotated Figs. 1-3 below) and
a fifth segment of the wire comprising a fourth radius of curvature and having a fifth length, the fourth radius of curvature transitioning from the fifth segment of the wire from the third direction to the first direction parallel to the longitudinal axis of the input link, the fifth length extending along an outer surface of the output link away from the input link, (See annotated Figs. 1-3 below)


    PNG
    media_image1.png
    920
    667
    media_image1.png
    Greyscale

Re claim 13. The wire routing of claim 12, wherein the portion of the input link (1, 4) and the respective portion of the output link (2) both comprise a routing channel (annular space 6) configured to receive the wire (Figs. 1-3). (The claim does not specify whether each link contains its own channel, or whether both links jointly contain their own, distinct, channel)
Re claim 14. The wire routing of claim 13, wherein the routing channel has a depth (depth of flange 5 is larger than the diameter of the wire) extending from an outer surface of the input link that is greater than a diameter of the wire.
Re claim 15. The wire routing of claim 12, wherein the input link is a first arm member (input link 1 and 5) of a manipulator arm (C1/L10-11 - The crane may be considered a robot having an arm) for a robot.
Re claim 16. The wire routing of claim 15, wherein the output link is a second arm member (output link 4) of the manipulator arm for the robot.
Re claim 17. The wire routing of claim 12, wherein the second segment, the third segment, and
the fourth segment form a loop (see annotated Figs. in rejection of claim 12 above), the loop comprising a midpoint (at 9b in Fig. 3), the midpoint corresponding to a position where the third segment crosses the twist joint from the input link to the output link (the midpoint is located between output link 2 and input link portion 4).
Re claim 18. The wire routing of claim 12, wherein a portion of the first segment is affixed (at 10) to the surface of the input link (1).
Re claim 19. The wire routing of claim 12, wherein a portion of the fifth segment is affixed (at 12) to the respective surface of the output link (2).
Re claim 20. The wire routing of claim 12, further comprising a first wire routing guide (at 10) secured to the input link and a second wire routing guide (at 12) secured to the output link.
Re claim 21 (as best understood). The wire routing of claim 12, wherein a portion of the first segment at least partially coaxially aligns with a respective portion of the fifth segment. (See Figs. 1-3. Portion of wire 9 at 10 is parallel to the axis A and the axis of a portion of wire 9 above 12 is shown as being at least almost parallel to axis A, and so when the joint is rotated such that the length of 9a is equal to the length 9c the portions of 9 at 10 and above 12 will be at least approximately coaxial and so at least partially coaxial).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truninger (US Patent 4,427,170) in view of Yasuoka (US 4,468,070).
Re claim 6
Truninger discloses all claim dependency limitations, see above, and further discloses in the omega section that the wire routing comprises a first loop (9, Fig. 3), the first loop extending in a first direction around the input link (lower portion of 9 between 9a and 9b in Fig 3) and a second direction around the output link (upper portion of 9 between 9b and 9c in Fig. 3), wherein the first direction is opposite the second direction (clockwise and counterclockwise are opposite directions), but does not disclose in the omega section, the wire routing additionally comprises a second loop, the second loop extending in the  second direction around the input link and the first direction around the output link.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Truninger such that in the omega section (and outside of the omega section as well, which is neither claimed nor prohibited by the claims) the wire routing additionally comprises a second loop, the second loop extending in the  second direction around the input link and the first direction around the output link, wherein the first direction is opposite the second direction, as taught by Yasuoka, for the purpose making multiple connections between equipment and the robot while avoiding mutual contact interference between cables or groups of cables (abstract; C1/L6-37).
 (The examiner notes that the first direction and the second direction are claimed as being opposite. The Examiner also notes that the loops are claimed to extend in a first direction at one portion and to extend in a second direction at another portion. However, since the direction along the wire routing is not specified, the loops extend in both the first direction and the second direction at both circumferential portions since the directions as claimed are opposite each other. For example, a skyscraper building can be said to extend upward, but it can also be said to extend downward (downward from the roof to the foundation), with the upward and downward directions being opposite each other (and both upward and downward directions being vertical directions). However, while a skyscraper extends upward from the foundation to the roof, it does not extend downward from the foundation to the roof; likewise a skyscraper extends downward from the roof to the foundation, but does not extend upward from the roof to the foundation.)



Re claim 8
Truninger discloses all claim dependency limitations, see above, and further discloses wherein the at least one wire comprises a first wire (9) having an apex (portion at 9b in Fig. 3) of the omega section that aligns with the joint seam for the inline twist joint (See “claim interpretation” section hereinabove. The apex portion (at 9b) is located between parts 1, 2, and 4, and so is located at a joint seam joining the input link (1, 4,) with the output link (2)); but does not disclose wherein the at least one wire comprises a first wire and a second wire spaced apart at an apex of the omega section.
Yasuoka teaches the at least one wire comprises a first wire (one of the 7s in Figs. 1, 2A, 2B) and a second wire (another one of the 7s in Figs. 1, 2A, 2B) spaced apart (Figs. 1, 2A, 2B)  at an apex of the omega section (Figs. 1, 2A, 2B), for the purpose making multiple connections between equipment and the robot while avoiding mutual contact interference between cables or groups of cables (abstract; C1/L6-37).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Truninger such that the at least one wire comprises a first wire and a second wire spaced apart at an apex of the omega section, as taught by Yasuoka, for the purpose making multiple connections between equipment and the robot while avoiding mutual contact interference between cables or groups of cables.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truninger (US Patent 4,427,170) in view of Didey (US 2018/0370025).
Re claim 4.
Truninger discloses all claim dependency limitations, see above, but is silent to the robot comprising a body; and four legs coupled to the body.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Truninger such that it has a body; and four legs coupled to the body, as taught by Didey, for the purpose of using the device of Truninger in a modularly constructed robot.
 
Conclusion
The Examiner notes that the cited Yasuoka reference (4,468,070) discloses a wire/cable (7) having segments (at upper and lower 9) which are coaxial (not just partially coaxial without being coaxial).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirabayashi (US 10,099,367) discloses various wire/cable routings which are considered pertinent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/William Kelleher/               Supervisory Patent Examiner, Art Unit 3658